Citation Nr: 1044051	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
inguinal hernia, status-post repair.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to May 1972.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDING OF FACT

The Veteran's right inguinal hernia, status-post repair, has been 
manifested by constant pain and objective findings of tenderness 
but no recurrent hernia.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right 
inguinal hernia, status-post repair, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7338 (2010).  

2.  The criteria for a separate 10 percent rating for tenderness 
of the right inguinal area, status-post inguinal hernia repair, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.118, Diagnostic Code 7804 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant substantially compliant pre-
adjudication notice by letter dated in June 2006.  Additionally, 
VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  VA examinations were provided that 
were adequate for ratings purposes:  the examiners elicited a 
medical history from the Veteran, conducted the appropriate 
testing, and described the disability in sufficient detail, and 
the Veteran has not contended that the examination was inadequate 
or that his condition has changed (i.e. worsened) since the 2009 
examination was conducted.  The Board notes that the 2006 VA 
examiner did not review the claims file.  However, the examiner 
did elicit a medical history from the Veteran, which was 
consistent with that contained in the claims folder; hence, 
consideration of the current disability status was made in view 
of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 
and 4.2.  As this matter is a claim of increase rather than of 
service connection, and as the Veteran provided a medical history 
which was an adequate substitute for a review of the medical 
record, the Board finds that the 2006 examination was adequate 
for rating purposes. 

Thus, the Board finds that VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Inguinal Hernia

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 
4.14.  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The Veteran's inguinal hernia, status-post surgeries, is rated at 
10 percent under Diagnostic Code (DC) 7338.  DC 7338 provides a 
10 percent rating for a postoperative recurrent inguinal hernia, 
which is readily reducible and well supported by truss or belt.  
A 30 percent rating is assigned for a small, postoperative 
recurrent, or unoperated irremediable inguinal hernia, which is 
not well supported by truss, or not readily reducible.  38 C.F.R. 
§ 4.114, DC 7338.  

The record shows that the Veteran has undergone several surgeries 
for recurrent right inguinal hernia, most recently in May 1999.  
Since that time, the Veteran has complained of pain in the right 
inguinal region.  The treatment records consistently reflect 
negative findings as to hernia, however.  See November 2005, 
November 2006, May 2007, and May and September 2008 VA treatment 
records.  

VA examination records also reflect negative findings as to 
hernia.  The June 2006 examination record reflects the Veteran's 
history of daily pain with flare-ups due to prolonged sitting, 
standing, or walking or intercourse.  Examination of the abdomen 
revealed positive bowel sounds and no tenderness to palpation.  
There was tenderness to palpation (manifested by grimacing) over 
the inguinal area but no hernia was appreciated with bearing down 
or examination of the canal.  The examiner assessed the Veteran 
with status-post right inguinal hernia repair with residuals of 
pain.  The March 2009 VA examination record reflects the 
Veteran's history of constant pain and swelling in the right 
inguinal area.  Examination of the abdomen revealed no masses, 
bruits, or hepatosplenomegaly, and the abdomen was soft and non-
tender.  Examination of the genitalia revealed a normal penis 
without lesions, ulcers, discharge, erythema, ecchymosis, or 
tenderness.  The testes were down in the scrotum bilaterally 
without atrophy, amasses, lesions, erythema, ecchymosis, or 
tenderness.  The epididymis and spermatic cord were normal to 
palpation without masses or tenderness, and there was no obvious 
epididymitis, spermatocele, hydrocele, or varicocele.  The 
examiner stated that he was unable to palpate an obvious right or 
left inguinal hernia:  there was no protrusion, incarceration, or 
enlargement, and no hernia was demonstrated on ultrasound.  The 
inguinal region did have generalized skin enlargement and 
decreased tone with flexion.  There was tenderness with palpation 
when the inguinal region was invaginated.  The examiner diagnosed 
the Veteran with right inguinal tenderness without hernia, 
status-post surgical repair with continued pain.  

After review of the evidence, the Board finds a rating in excess 
of 10 percent is not warranted as the evidence does not suggest 
that the Veteran has had a hernia at any time during the 
appellate period.  Review of the diagnostic criteria indicates 
that each of the defined compensable ratings specifically 
contemplates a current hernia, either unoperated or postoperative 
recurrent.  The Rating Schedule does not provide ratings based on 
the possibility of a recurrent hernia in the future, only for 
current impairment due to the disability.  Thus, the Board finds 
that the criteria have not been met for an initial evaluation in 
excess of 10 percent under DC 7338 for the Veteran's inguinal 
hernia repair at any time during the appeal period.  

However, the Board finds that a separate 10 percent rating is 
warranted based on the objective evidence of tenderness to 
palpation in the right inguinal area, by analogy to DC 7804.  See 
38 C.F.R. § 4.118.  The Board has considered whether any other 
separate ratings are warranted, but finds that no other rating 
criteria is applicable as no other symptom (other than pain) or 
condition, not considered in the current rating under DC 7338, 
has been attributed to the inguinal hernia.  The Board has also 
considered whether a higher or separate rating might be warranted 
based on occupational impairment, but finds that no such rating 
is applicable as the record contains no findings or suggestions 
of occupational impairment secondary to the right inguinal 
hernia.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Thun v. 
Peake, 22 Vet.App. 111 (2008).  


ORDER

A rating in excess of 10 percent for right inguinal hernia, 
status-post repair, is denied.

A separate rating for tenderness of the right inguinal area is 
granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


